UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

ABDULRAHIM ABDUL RAZAK                      )
AL GINCO,                                   )
                                            )
                      Petitioner,           )
                                            )
               v.                           )        Civil Action No. 05-1310 (RJL)
                                            )
BARACK OBAMA, et al.,                       )
                                            )
                      Respondents.          )



                                        ORDER        ~
                                 (February~, 2009)

        Upon consideration of the representations to the Court by petitioner's

counsel regarding the appropriateness of their continued representation of

petitioner, it is hereby

        ORDERED that petitioner shall file no later than March 16,2009 either a

copy of the parties' agreed-upon Declaration Of Abdul Rahim Abdul Razak Al

Janko Regarding Continued Representation By The Oregon Federal Public

Defender's Office executed by petitioner, or a status report explaining why

petitioner will not be doing so; and it is further

        ORDERED that contingent upon petitioner filing the aforementioned

declaration on or before March 16,2009, the following schedule will apply in this

case:

        Petitioner's Traverse due by:                      March 16, 2009
Petitioner's Supplemental Traverse due by:   March 26, 2009

Prehearing Conference:                       April 6, 2009, 11 :00 am

Habeas Hearing:                              April 9, 2009, 10:00 am

SO ORDERED.




                                2